

115 HR 3862 IH: National Health Service Corps Strengthening Act of 2017
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3862IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Butterfield (for himself, Mr. Stewart, and Mr. Ben Ray Luján of New Mexico) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to extend funding for the National Health Service Corps
			 program.
	
 1.Short titleThis Act may be cited as the National Health Service Corps Strengthening Act of 2017. 2.FindingsThe Congress finds as follows:
 (1)The National Health Service Corps (NHSC) program provides scholarships and loan repayment for primary care providers serving in designated shortage areas of the country.
 (2)The NHSC program has proven to be an effective and cost-efficient program that enables providers to both choose primary care practice and serve in a shortage area of the country.
 (3)Since its founding 45 years ago, more than 50,000 providers have participated in the NHSC program. (4)Today, more than 11 million people receive access to primary medical, dental, and mental health services from a NHSC provider.
 (5)However, more than 66 million people live in designated primary care shortage areas of the country. Additionally, more than 51 million live in dental health shortage areas, and more than 106 million live in mental and behavioral health shortage areas.
 (6)A modest expansion of the NHSC through 2022 would enable nearly 5 million additional people to receive primary care through a NHSC-supported provider.
 (7)A 5-year extension of the funding for the NHSC is critical to preserve access to care for millions of underserved people.
 (8)For these reasons, it is vital to extend and strengthen the NHSC program for fiscal year 2018 and beyond.
 3.Extension of funding for the national health service corps programParagraph (2) of section 10503(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)) is amended—
 (1)in subparagraph (D), by striking and at the end; and (2)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (F)$320,000,000 for fiscal year 2018;
 (G)$330,000,000 for fiscal year 2019; (H)$340,000,000 for fiscal year 2020;
 (I)$350,000,000 for fiscal year 2021; and (J)$360,000,000 for fiscal year 2022..
			